ORDER

PER CURIAM
Shedrick Sykes appeals from the motion court’s entry of judgment denying, without an evidentiary hearing, his amended Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. Ño error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential or.precedential purpose. We have, however, provided- a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).